I respectfully dissent from the majority, because I believe that the opinion of the majority is in violation of 6 of the Arkansas Workmen's *Page 358 
Compensation Act, (Act No. 319 of 1939) which says in part: "Subcontractors. — A contractor in the performance of whose contract one or more persons are employed, either by himself or by a subcontractor, who subcontracts all or any part of such contract shall be liable for and shall pay compensation to any employee injured whose injury arises out of and in the course of such employment, unless the subcontractor primarily liable therefor has secured compensation for such employee so injured as provided in this Act." As I understand and apply this section to this case, the Magnolia Petroleum Company was liable to Latham and any other employees of Moore until and unless the Magnolia Petroleum Company required Moore to carry insurance for the benefit of Latham and Moore's other employees; and the majority opinion does not take into consideration this section of the Arkansas Workmen's Compensation Act, and applies the ordinary rules of independent contractor relationship, which rules are abrogated in a case like this one by the statute previously mentioned.
All states do not have a provision in the Workmen's Compensation Law comparable to 6 of our law. The words found in 71 C.J. 483, are in point: "Employers of Contractor or Subcontractor. — In General. — In the absence of statute so providing, the employee of an independent contractor or subcontractor is not entitled to compensation from the employer of such independent contractor or subcontractor for injuries suffered. In many jurisdictions, however, under compensation acts therein expressly providing therefor, the employees of a principal's independent contractors or subcontractors are, for the purposes of the compensation act, employees of the principal." Cases cited to sustain the last portion of the text are from the ten states listed below; and by each state is listed here the volume and page of the Workmen's Compensation Statutes by Schneider where the appropriate provision of the statute of such state can be found, to-wit: *Page 359 
State             Volume       Page
            Colorado              1           337 Connecticut           1 420 Ill. 2           885 Indiana               2 1003 Kan. 2          1171 Kentucky              2          1218 Louisiana             2          1343 Massachusetts         2 1485 N.Y. 3 2647 Ohio 3          3005
Continuing from 71 C.J. 484, the text is: "The relation established is of purely statutory origin; by such provision the legislature, for the purposes of the compensation act, created the relation of employer and employee between independent groups, that is, employers on the one hand and employees on the other, which had never before borne that relation as to each other; it forces liability upon parties who are not in privity of contract and causes one of them, often referred to as a statutory employer, to be liable for accidents for which he may in no way be responsible. Such a provision makes the principal employer liable the same as if he had directly hired the employees for the work which such principal employer is carrying on. Such provisions are not limited to employees of a contractor standing in immediate contractual relation with the original contractor, but extend to employees of subcontractors of any degree, provided such subcontractors have a lawful right or duty to engage in the business undertaken by the original contractor."
And then on the purposes of such provisions, it is stated in 71 C.J. 485: "Purpose of Provisions. The purpose of provisions of the character under consideration is not for the protection of subcontractors; they were enacted for the purpose of giving employees of the contractor a remedy against the principal, the object being to afford full protection to workmen by preventing the possibility of defeating the compensation act by hiring irresponsible contractors or subcontractors to carry on a part of the employer's work." *Page 360 
Particular attention is called to the Colorado case of Maryland Casualty Co. v. Industrial Commission,86 Colo. 553, 283 P. 548. In that case, the Sinclair Refining Company employed Lewis by written contract to sell its products. He was an independent contractor. Lewis employed Fred Hill to drive the truck for Lewis, and Hill was killed while driving the truck. The Supreme Court of Colorado held that the Sinclair Refining Company was liable to the family of Hill under 49 of the Colorado Workmen's Compensation Act, which is found in Schneider on Workmen's Compensation Statutes, vol. 1, p. 337, as above listed, and which section reads in part as follows: "Any person, company or corporation operating or engaged in or conducting any business by leasing or contracting out any part or all of the work thereof to any lessee, sub-lessee, contractor or sub-contractor, shall irrespective of the number of employees engaged in such work, be construed to be and be an employer as defined in this Act and shall be liable as provided in this Act to pay compensation for injury or death resulting therefrom to said lessees, sub-lessees, contractors and sub-contractors and their employees, and such employer as in this section defined shall, before commencing said work, insure and shall keep insured his liability as herein provided and such lessee, sub-lessee, contractor or sub-contractor, as well as any employee of such lessee, sub-lessee, contractor, or sub-contractor, shall each and all of them be deemed employees as defined in this Act."
The Colorado case fits the case at bar like a glove fits a hand. Change the names in the Colorado case to those in the case at bar and it is identical.
The cases cited by the majority to avoid liability on the basis of independent contractor relationship failed to take into consideration this 6 of the Arkansas Statute on Workmen's Compensation. Many other cases could be cited, but sufficient have been shown to demonstrate the reasons for the dissent. *Page 361